United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jersey City, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0822
Issued: February 18, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 7, 2019 appellant filed a timely appeal from a January 11, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.1
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $53,510.67 for the period February 1, 2014 through March 31, 2018, for which she was
without fault, as she concurrently received Social Security Administration (SSA) age-related
retirement benefits while receiving FECA wage-loss compensation benefits; (2) whether OWCP
1

The Board notes that following the January 11, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

properly denied waiver of recovery of the overpayment; and (3) whether OWCP properly required
recovery of the overpayment by deducting $407.41, every 28 days, from appellant’s continuing
compensation benefits.
FACTUAL HISTORY
On September 20, 2000 appellant, then a 52-year-old mail handler, filed a traumatic injury
claim (Form CA-1) alleging that on that date she sustained a lower lumbar strain when lifting
parcels and sorting mail while in the performance of duty. OWCP accepted the claim for
lumbosacral sprain. It paid appellant wage-loss compensation on the periodic rolls as of
June 16, 2002.
In a letter dated January 22, 2002, OWCP informed appellant that she was being placed on
the periodic rolls and of her obligations regarding completing an EN1032 form, which required
the reporting of retirement income, disability income, and compensation benefits she received
from any federal agency.
In EN1032 forms dated February 20, 2015, February 10, 2016, March 4, 2017, and
February 22, 2018, appellant indicated that she was not receiving benefits from SSA as part of an
annuity for her federal service, but that she was in receipt of social security disability benefits.
In a form dated March 26, 2018, SSA advised OWCP that appellant had concurrently
received FECA benefits and age-related benefits through the Federal Employees Retirement
System (FERS) for the period February 1, 2014 to date. It provided the amount that appellant
received in retirement benefits, including the amount earned through FERS and the hypothetical
amount that she would have received without FERS. With FERS SSA indicated that appellant
received $1,678.20 effective February 2014; $1,706.70 effective December 2014; $1,711.80
effective December 2016; and $1,746.00 effective December 2017. Without FERS, SSA indicated
that appellant was entitled to a monthly entitlement of $627.40 effective February 2014; $638.00
effective December 2014 and December 2015; $639.90 effective December 2016; and $652.60
effective December 2017.
In a letter dated April 17, 2018, OWCP notified appellant that her compensation would be
offset by the portion of her SSA age-related retirement benefits attributable to her federal service.
It indicated that she would receive net compensation of $1,628.21, every 28 days, effective
April 28, 2018.
In a preliminary determination dated May 21, 2018, OWCP notified appellant that she had
received an overpayment of compensation in the amount of $53,510.67, because her compensation
benefits had not been reduced for the period February 1, 2014 through March 31, 2018, by the
portion of her SSA benefits that were attributable to her federal service. It calculated the
overpayment amount by determining the difference between her SSA amount with and without
FERS for each period. OWCP then multiplied the daily offset amount by the number of days in
each period to find a total overpayment of $53,510.67. It further made a preliminary determination
that appellant was without fault in the creation of the overpayment because she was not aware and
could not have reasonably been expected to know that she accepted compensation to which she
was not entitled. OWCP requested that she complete an enclosed overpayment recovery
2

questionnaire (Form OWCP-20) and submit supporting financial documentation. Additionally, it
notified appellant that, within 30 days of the date of the letter, she could request a telephone
conference, a final decision based on the written evidence, or a prerecoupment hearing.
Appellant submitted a June 11, 2018 Form OWCP-20 which listed monthly income of
$4,518.00. She also listed expenses of $1,995.37, which included $1,500.00 for rent, $100.00 for
food, $40.00 for clothing, $100.00 for utilities, $65.37 and $30.00 for dental and vision insurance,
respectively, $80.00 for health care, and $80.00 for credit card expenses, and other household
expenses. Appellant noted that she had assets of $505.36. She also submitted financial
documentation in support of her claim. Appellant claimed that she was never informed that she
was not entitled to the benefits she received.
By decision dated January 11, 2019, OWCP finalized its preliminary overpayment
determination finding that appellant had received an overpayment of compensation in the amount
of $53,510.67 for the period February 1, 2014 through March 31, 2018, because it failed to offset
her compensation payments by the portion of her SSA age-related retirement benefits that were
attributable to her federal service. It determined that she was without fault in the creation of the
overpayment, however, OWCP denied waiver of recovery of the overpayment of compensation
based on the financial information provided. OWCP determined the overpayment would be
recovered by deducting $407.41, every 28 days, from appellant’s continuing compensation
payments.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.2 Section 8116 limits the right of an employee to receive compensation. While an employee
is receiving compensation, he or she may not receive salary, pay, or remuneration of any type from
the United States.3
Section 10.421(d) of the implementing regulations requires that OWCP reduce the amount
of compensation by the amount of SSA benefits that are attributable to federal service of the
employee.4 FECA Bulletin No. 97-09 provides that FECA benefits have to be adjusted for the
FERS portion of SSA benefits because the portion of the SSA benefit earned as a federal employee
is part of the FERS retirement package, and the receipt of FECA benefits and federal retirement
concurrently is a prohibited dual benefit.5

2

5 U.S.C. § 8102(a).

3

Id. at § 8116.

4

20 C.F.R. § 10.421(d); see S.O., Docket No. 18-0254 (issued August 2, 2018); L.J., 59 ECAB 264 (2007).

5

FECA Bulletin No. 97-09 (February 3, 1997).

3

ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $53,510.67 for the period February 1, 2014 through March 31,
2018, for which she was without fault, because she concurrently received FECA wage-loss
compensation and SSA age-related retirement benefits.
In its January 11, 2019 decision, OWCP found that an overpayment of compensation was
created for the period February 1, 2014 through March 31, 2018. The overpayment was based on
the evidence received from SSA with respect to age-related retirement benefits paid to appellant.
A claimant cannot receive both FECA compensation for wage loss and SSA age-related retirement
benefits attributable to federal service for the same period.6 The information provided by SSA
indicated that appellant received age-related SSA retirement benefits that were attributable to
federal service during the period February 1, 2014 through March 31, 2018.
To determine the amount of the overpayment, the portion of the SSA benefits that were
attributable to federal service must be calculated. The SSA provided the rate with FERS, and
without FERS, for specific periods in question commencing February 1, 2014 through
March 31, 2018. OWCP provided its calculations for each relevant period based on an SSA Dual
Benefit worksheet and in its May 21, 2018 preliminary overpayment determination. It calculated
the amount of overpayment by determining the difference between the SSA amount with and
without FERS for each period and multiplying the daily offset amount by the number of days in
each period, to find a total overpayment of $53,510.67. No contrary evidence was provided, and
appellant has not contested that an overpayment occurred.
The Board has reviewed OWCP’s calculation of benefits received by appellant for the
period February 1, 2014 through March 31, 2018 and finds that OWCP properly found that an
overpayment of compensation in the amount of $53,510.67 was created.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an individual who is without fault in creating or
accepting an overpayment is still subject to recovery of the overpayment unless adjustment or
recovery would defeat the purpose of FECA or would be against equity and good conscience. The
waiver or refusal to waive an overpayment of compensation by OWCP is a matter that rests within
OWCP’s discretion pursuant to statutory guidelines.7
Recovery of an overpayment will defeat the purpose of FECA if such recovery would cause
hardship to a currently or formerly entitled beneficiary because the beneficiary from whom OWCP
seeks recovery needs substantially all of his or her current income, including compensation
benefits, to meet current ordinary and necessary living expenses, and the beneficiary’s assets do
6

5 U.S.C. § 8116(d)(2); see L.W., Docket No. 19-0787 (issued October 23, 2019); J.T., Docket No. 18-1791 (issued
May 17, 2019).
7

A.C., Docket No. 18-1550 (issued February 21, 2019); see Robert Atchison, 41 ECAB 83, 87 (1989).

4

not exceed a specified amount as determined by OWCP.8 Additionally, recovery of an
overpayment is considered to be against equity and good conscience when an individual who
received an overpayment would experience severe financial hardship in attempting to repay the
debt or when an individual, in reliance on such payment or on notice that such payments would be
made, gives up a valuable right or changes his or her position for the worse.9
OWCP regulations provide that the individual who received the overpayment is responsible
for providing information about income, expenses, and assets as specified by OWCP. This
information is needed to determine whether or not recovery of an overpayment would defeat the
purpose of FECA or be against equity and good conscience. The information is also used to
determine the repayment schedule, if necessary.10
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment.
OWCP properly determined that appellant did not require substantially all of her income
to meet ordinary living expenses. Based upon appellant’s June 11, 2018 overpayment recovery
form and the record, it found that she had monthly income of $4,518.00. Appellant listed monthly
expenses of $1,995.37, which included $1,500.00 for rent, $100.00 for food, $40.00 for clothing,
$100.00 for utilities, $65.37 and $30.00 for dental and vision insurance, respectively, $80.00 for
health care, and $80.00 for credit card expenses, and other household expenses. As appellant’s
monthly income exceeded her ordinary and necessary living expenses by more than $50.00, she
did not need substantially all of her income for ordinary and necessary living expenses.11
Additionally, the evidence of record does not demonstrate that recovery of the overpayment
would be against equity and good conscience. Appellant did not submit any evidence that she had
relied upon the incorrect payments to her detriment or that she would experience severe financial
hardship attempting to repay the debt.12 Consequently, OWCP properly denied waiver of recovery
of the overpayment.

8
20 C.F.R. § 10.436(a)(b). For an individual with no eligible dependents the asset base is $6,200.00. The base
increases to $10,300.00 for an individual with a spouse or one dependent, plus $1,200.00 for each additional
dependent. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Final Overpayment Determinations,
Chapter 6.400.4(a)(2) (September 2018).
9

Id. at § 10.437(a)(b).

10

Id. at § 10.438(a); M.S., Docket No. 18-0740 (issued February 4, 2019).

11

J.C., Docket No.19-0122 (issued June 11, 2019); A.C., Docket No. 18-1550 (issued February 21, 2019); see also
M.P., Docket No. 18-0902 (issued October 16, 2018).
12

20 C.F.R. § 10.437.

5

LEGAL PRECEDENT -- ISSUE 3
Section 10.441 of OWCP’s regulations provides that, when an overpayment has been made
to an individual who is entitled to further payments, the individual shall refund to OWCP the
amount of the overpayment as soon as the error is discovered or her attention is called to the same.
If no refund is made, OWCP shall decrease later payments of compensation, taking into account
the probable extent of future payments, the rate of compensation, the financial circumstances of
the individual, and any other relevant factors, so as to minimize any hardship.13
ANALYSIS -- ISSUE 3
The Board finds that OWCP properly required recovery of the overpayment by deducting
$407.41, every 28 days, from appellant’s continuing compensation payments.
OWCP provided appellant a Form OWCP-20 with its May 21, 2018 preliminary
determination. Appellant completed the overpayment recovery questionnaire and submitted
financial documentation. It revealed that she had income of $4,518.00 and expenses of $1,995.37,
with excess monthly income of $2,522.63.
The Board finds that OWCP gave due regard to the financial information appellant
submitted as well as the factors set forth in section 10.441 in setting the amount of the repayment
from continuing compensation benefits to minimize hardship, while liquidating the debt, as
appellant had financial resources sufficient for more than ordinary needs.14 OWCP did not abuse
its discretion in requiring recovery by deducting $407.41 every 28 days from each of appellant’s
continuing compensation payments.
CONCLUSION
The Board finds that an overpayment of compensation was created in the amount of
$53,510.67 for the period February 1, 2014 through March 31, 2018, for which she was without
fault, as she concurrently received SSA age-related retirement benefits while receiving FECA
wage-loss compensation benefits. The Board further finds that OWCP properly denied waiver of
recovery of the overpayment, and properly required recovery by deducting $407.41, every 28 days,
from appellant’s continuing compensation payments.

13

M.A., Docket No. 18-1666 (issued April 26, 2019); Donald R. Schueler, 39 ECAB 1056, 1062 (1988).

14

See N.J., Docket No. 19-1170 (issued January 10, 2020).

6

ORDER
IT IS HEREBY ORDERED THAT the January 11, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 18, 2020
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

